250 S.C. 273 (1967)
157 S.E.2d 254
Edward A. McLEOD, Sheriff of the County of Florence, State of South Carolina, Respondent,
v.
WHITNEY STORES, INC., and Rebert H. Johnson, Appellants.
18713
Supreme Court of South Carolina.
October 11, 1967.
*274 Messrs. Zeigler & Townsend, of Florence, for Appellants.
Messrs. Daniel R. McLeod, Attorney General, C.T. Goolsby, Jr., Assistant Attorney General, of Columbia, and T. Kenneth Summerford, Solicitor of Florence, for Respondent.
October 11, 1967.
PER CURIAM.
This is an action brought by Edward A. McLeod, in his official capacity as Sheriff of Florence County, to enjoin the *275 defendants from violating Sections 64-2 to -2.2, Code of 1962, (Cum. Supp.), by carrying on their ordinary business of selling goods, wares and merchandise on Sunday. Section 64-2.4, id., which is invoked by the complaint, authorizes any State, county or municipal law enforcement officer to apply for such an injunction. The defendants demurred to the complaint on the ground of defect of parties "in that Section 10-1802, S.C. Code of Laws, 1962, does not permit a Sheriff to maintain an action in his own name or in his official capacity to abate a public nuisance." The circuit court overruled the demurrer, and the defendants have appealed.
Section 10-1802, Code of 1962, is part of an act of 1918, 30 Stat. 814, relating to houses of assignation and prostitution. It is wholly inapplicable to the conduct against which the Sheriff seeks an injunction under Section 64-2.4, supra. It is, therefore, without legal significance that Section 10-1802 does not permit the Sheriff to maintain this action. The demurrer on this ground is without merit and was properly overruled.
Affirmed.